Ingraham, First J., concurring.
The defendant was sued for a sum of money, which the plaintiff alleged he agreed to pay him for removing from premises owned by the defendant.
The defendant proved by the witness, Peyser, that he had agreed to purchase from the defendant the house in question, and then asked Peyser if he had requested the defendant to get from the plaintiff an offer in writing of the terms upon which he would surrender the premises. This was excluded by the judge, unless the defendant could show that the plaintiff had some knowledge of such request. There can be no doubt of the propriety of such ruling. The evidence was immaterial unless communicated to the plaintiff, and the judge had a right in his discretion either to admit the evidence in the first instance, or to require proof that it had been communicated to the plaintiff, before permitting it to go to the jury. If there was any doubt as to the proper exercise of such discretion, it would be, whether he was not bound to exclude the testimony until the knowledge of the plaintiff was established.
After the defendant rested, the plaintiff called a witness to prove that the defendant had made a similar arrangement with a tenant of another part of the same premises. To this the defendant objected, and excepted to its admission. Under ordinary circumstances, such testimony was clearly inadmissible. What arrangement he made with another tenant, would in no wise prove that he had made such an one with the plaintiff. It can only be sustained on the ground that the contradictory testimony in regard to the contract, alleged to have been made by the plaintiff, allowed the evidence of similar transactions with others, to show what the intent of the defendant was in his negotiations with the plaintiff.
This rule is well established in criminal cases, in suits involving a charge of fraud, libel, negligence, and similar causes of action. But in actions upon contract, the propriety of admitting such testimony is more doubtful. I am, however, inclined to the opinion, that for the mere purpose of ascertain*566ing the intent of the defendant in his interviews with the plaintiff, the evidence might be received.- -
The remaining exception relates to the exclusion of the testimony offered for the purpose of recoupment.
The defendant claimed that the plaintiff had injured the building by taking away the doors, windows, &c.
I think this evidence was admissible in this ^action, if for no other reason upon the question, whether the plaintiff had surrendered the premises according to his agreement. I concur in the views'of Judge Woodruff on this point, before whom the case was tried.
New trial ordered.